     Case 2:21-cv-00096-JAD-BNW Document 5 Filed 01/27/21 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RONALD ALLISON,                                      Case No. 2:21-cv-00096-JAD-BNW
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER,
7                                         Defendant
8
     I.     DISCUSSION
9
10          On January 22, 2021, this Court ordered Plaintiff to file a complaint and a fully

11   complete application to proceed in forma pauperis or pay the full $402 filing fee on or
12   before March 23, 2021. (ECF No. 3). In that order, the Court misspoke when it said that
13
     Plaintiff was in the custody of the Nevada Department of Corrections (“NDOC”). Instead,
14
     the Court recognizes that Plaintiff is in the custody of the Clark County Detention Center
15
16   (“CCDC”). As such, the Court hereby reissues the previous deadlines as follows:

17          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
18   complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until
19
     March 23, 2021 to submit a complaint to this Court.
20
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
21
22   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

23   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
24   inmate must submit all three of the following documents to the Court:
25
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
26
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
27
28          page 3),
     Case 2:21-cv-00096-JAD-BNW Document 5 Filed 01/27/21 Page 2 of 4



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
4
            previous six-month period.
5
6           The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully

7    complete application to proceed in forma pauperis containing all three of the required
8    documents, or in the alternative, pay the full $402 filing fee for this action on or before
9
     March 23, 2021. Absent unusual circumstances, the Court will not grant any further
10
     extensions of time. If Plaintiff is unable to file a complaint and a fully complete application
11
12   to proceed in forma pauperis with all three required documents or pay the full $402 filing

13   fee on or before March 23, 2021, this case will be subject to dismissal without prejudice
14   for Plaintiff to file a new case with the Court when Plaintiff is able to file a complaint and
15
     able to acquire all three of the documents needed to file a fully complete application to
16
     proceed in forma pauperis or pay the full $402 filing fee.
17
18          A dismissal without prejudice means Plaintiff does not give up the right to refile the

19   case with the Court, under a new case number, when Plaintiff is able to file a complaint
20   and has all three documents needed to submit with an application to proceed in forma
21
     pauperis. Alternatively, Plaintiff may choose not to file an application to proceed in forma
22
     pauperis and instead pay the full filing fee of $402 on or before March 23, 2021 to proceed
23
24   with this case.

25   II.    CONCLUSION
26          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
27
     this Court on or before March 23, 2021.
28



                                                  -2-
     Case 2:21-cv-00096-JAD-BNW Document 5 Filed 01/27/21 Page 3 of 4



1           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
2    approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
3
     Clerk of the Court will also send Plaintiff a copy of his class action lawsuit for mass
4
     murder. (ECF No. 1-1).
5
6           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the

7    approved form application to proceed in forma pauperis by an inmate, as well as the
8    document entitled information and instructions for filing an in forma pauperis application.
9
            IT IS FURTHER ORDERED that on or before March 23, 2021, Plaintiff will either
10
     pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
11
12   administrative fee) or file with the Court:

13          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
14          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
15
            signatures on page 3),
16
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
17
18          official (i.e. page 4 of this Court’s approved form), and

19          (3) a copy of the inmate’s prison or jail trust fund account statement for the
20          previous six-month period.
21
            ///
22
            ///
23
24          ///

25          ///
26          ///
27
            ///
28



                                                   -3-
     Case 2:21-cv-00096-JAD-BNW Document 5 Filed 01/27/21 Page 4 of 4



1           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
2    complete application to proceed in forma pauperis with all three documents or pay the full
3
     $402 filing fee for a civil action on or before March 23, 2021, this case will be subject to
4
     dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
5
6    number, when Plaintiff is able to file a complaint and has all three documents needed to

7    file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
8           DATED: January 27, 2021.
9
10                                             UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
     .
20
21
22
23
24
25
26
27
28



                                                 -4-
